DETAILED ACTION
Status of the Claims
	Claim 15 is withdrawn. Claims 1-14 are pending in this application. Claims 1-14 are under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2019/056877 filed on 03/19/2019, claims priority from the foreign application EP18162879.3 filed on 03/20/2018. 
Information Disclosure Statement
The information disclosure statement from 09/01/2020 has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (consisting of claims 1-14) in the reply filed on 12/15/2021 is acknowledged.  The election is treated as without traverse as the applicant does not provide a traversal to the election/restriction requirement.  
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because claim 14 is a “Use” claim where the claim walks the line between a product with an intended use and a method of use.  Note that a claim can only cover one type of invention.  See MPEP 2173.05(q).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-5, 10 and 14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of compact prosecution, the language(s) that come after the preferably language are interpreted as optional and not functional limitations. 
Regarding claim 14, the claim is a use claim which renders the claim indefinite. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112, second paragraph or 35 U.S.C. 101 (MPEP 2173.05(q)). For the purposes of compact prosecution, claim 14 is interpreted as a product claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by of Herve Richard et al (WO2002039972A1, publication date: 05/23/2002) (Hereinafter Richard), evidenced by DSM (AMPHISOL® K, DSM, downloaded in January 2022) (Hereinafter DSM), also evidenced by Malvern Panalytical (Mastersizer range, Malvern Panalytical, downloaded in January 2022). Below citations are from the Google English Translation document of Richard, unless told otherwise. 
Regarding claims 1 and 4, Richard teaches a composition comprising 1,4-di(benzoxazol-2'-yl)benzene (structurally equivalent to 1,4-phenylene-bis-(2-benzoxazolyl)) having a mean particle size of 450 nm (nano sized) (claim 2, example 1) wherein the composition is an oil-in-water emulsion (Example A). A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). Richard also teaches an additional UV filter such Ethylhexyl Salicylate (claim 10) to be in the composition which is “a substance which absorbs light in the UVB and/ or UVA range and which is liquid at ambient temperature (UV-filter oil)”. Richard also teaches “applying to the skin an effective amount of the cosmetic composition” (topical) (page 7). Regarding the “determined by laser diffraction” limitation in the instant claim, Richard teaches using Mastersizer 2000 device for the particle size measurements (page 7, page 4) which is a laser diffraction particle size analyzer evidenced by Malvern Panalytical (page 1). Regarding the instant limitation of “Dn50”, the instant specification recites “The term 'mean particle size' as used herein refers to the mean number based particle size distribution Dn50 (also known as Dn0.5) as determined by laser diffraction e.g. with a Malvern Mastersizer 2000” (page 4 of instant specification) which is the same analyzer used by Richard, thus it is interpreted such that the reported size measurements of Richard are also Dn50. 
Regarding claim 3, Richard teaches between 0.1% and 15% by weight for the insoluble organic compound (claim 8) which is 1,4-di(benzoxazol-2'-yl)benzene (claims 1-2). 
 Regarding claim 6, Richard teaches the 1,4-di(benzoxazol-2'-yl)benzene in a solid amorphous form in the first step of a synthesis example (example 1) where Richard recites “After recrystallization of the solid obtained from N-methylpyrrolidone and drying, 76.1 g of 1,4-phenylene-bis-(2-benzoxazolyl) are obtained (yield 81%) in the form of a pale yellow powder” (page 7). 
Regarding claim 7, Richard teaches preparation of an aqueous dispersion of 1,4-di(benzoxazol-2'-yl)benzene powder (example 1) which is interpreted to be a topical 
Regarding claim 8, Richard teaches oil-in-water emulsion cream preparation of 1,4-di(benzoxazol-2'-yl)benzene (examples A-C) thus teaching an oily phase and an aqueous phase. 
Regarding claim 9, Richard oil-in-water emulsion cream preparation of 1,4-di(benzoxazol-2'-yl)benzene that comprises a total of 100 g of all ingredients combined (example B of the original document, also provided below). The oil components of example A are Sinnowax (Mixture of cetylstearyl alcohol and oxyethylenated cetylstearyl alcohol) at 7 g, Cerasynt (Mixture of glycerol mono- and distearate) at 2 g, cetyl alcohol at 1.5 g, polydimethylsiloxane at 1.5 g and Vaseline oil at 15 g which total to 27 g which is 27% which means the oil phase is at least at 10%.

    PNG
    media_image1.png
    383
    656
    media_image1.png
    Greyscale

Regarding claim 10, Richard teaches 27% by weight for the oily phase (example B) which is discussed above. 

Regarding claims 12-13, Richard teaches Amphisol K as discussed above. DSM evidentiary reference provides the evidence that Amphisol K’s INCI name is “potassium cetyl phosphate” (phosphate ester) (page 2). 
Regarding claim 14, Richard teaches as discussed above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 5 in addition to claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Herve Richard et al (WO2002039972A1, publication date: 05/23/2002) (Hereinafter Richard), evidenced by Helmut Luther et al (EP 0893119 B1, publication date: 09/03/2003) (Hereinafter Luther). 
Regarding claim 1, Richard teaches as discussed above.
Regarding claim 2, Richard teaches that “a person skilled in the art will take care to choose this or these optional additional compounds and/or their quantities so that the advantageous properties intrinsic to the invention, and in particular the insolubility of the agents screening out UV radiation, are not altered by the planned addition(s)” (page 6) regarding UV filters listed in pages 5-6. Richard also teaches that such UV filters are chosen as described in patents including EP0893119 (Luther) (page 4 last paragraph). Luther teaches these UV filters as oil-soluble organic UV absorbers (claim 15) which can be octyl methoxy cinnamate (claim 16) and homosalate (para 35) among others. Luther teaches octyl methoxy cinnamate as Parsol MCX (para 65) at concentrations 2.7% (table 1) as well as other oil-soluble UVAs at 4% (table 4). Thus, Since Richard cites the Luther reference regarding UV-filter oil component of the 
Regarding claim 5, Richard teaches particle average size of between 20 nm and 2 μm (claim 5). The instantly claimed range of from 50 to 300 nm is within the range disclosed by Richard (20 nm to 2 μm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Richard and achieve the instant invention. Although the embodiments of Richard teach 450 nm (outside the range for instant claim 5), the specification and the claims of Richard allow one to modify the diameter value and achieve the instant invention with a reasonable expectation of success. Richard teaches that “The insoluble organic filters according to the invention can be brought in the particulate form having the desired average size by any suitable means, such as dry grinding or in solvent medium, sieving, atomization, micronization or spraying” (page 4) which allows one to achieve a wide range of particle sizes within the disclosed range. More importantly, Richard discloses “An example of a method for reducing the size of particles of insoluble organic filters is described in documents WO 95/22959 and WO 97/03643” (page 4) emphasizing on the reduction of particle size, thus one would decrease the 450 nm achieved in the embodiments to a lower value of the range taught by Richard. 

Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8 and 10-13 of copending Application No. 16/981,788 (reference application) in view of Francisco J. Linares (US6030607A, date of patent: 02/29/2000) (Hereinafter Linares).
Instant claims 1 and 14 are obviated by claim 1 of the reference application in view of Linares. Linares teaches a topical composition comprising Octyl Methoxycinnamate (claim 8) in oil phase (col 3) thus meeting UV-filter oil limitation. 
Instant claims 2 and 4 are obviated by claim 1 of the reference application in view of Linares. Linares teaches Octyl Methoxycinnamate at 2% (col 3). 
Instant claim 3 is obviated by claim 6 of the reference application. 
Instant claim 5 is obviated by claim 7 of the reference application. 
Instant claim 6 is obviated by claim 8 of the reference application.
Instant claim 7 is obviated by claim 10 of the reference application.
Instant claim 8 is obviated by claim 11 of the reference application.
Instant claim 10 is obviated by claim 12 of the reference application.
Instant claims 11-13 are obviated by claim 13 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of the reference application claims and Linares. . 
This is a provisional nonstatutory double patenting rejection.

Claims 1-11 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/977,209 (reference application) in view of Helmut Luther et al (EP 0893119 B1, publication date: 09/03/2003) (Hereinafter Luther).
Instant claims 1-2, 4, 8-11 and 14 are obviated by claim 1 of the reference application in view of Luther.  Luther teaches as discussed above. Luther also teaches a combined oil phase total of 10.7% (para 72) in an oil-in-water formulation which also comprises an emulsifier (claim 26). 
Instant claim 3 is obviated by claim 5 of the reference application. 
Instant claim 5 is obviated by claim 2 of the reference application. 
Instant claim 6 is obviated by claim 3 of the reference application. 
Instant claim 7 is obviated by claim 4 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of the reference application claims and Luther. Octyl Methoxycinnamate is a common sunscreen ingredient that is incorporated into sunscreen formulations. Luther provides the motivation that Octyl Methoxycinnamate can be combined . 
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 4, 8-11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of U.S. Patent No. US7019020B2 (Hereinafter ‘020) in view of Herve Richard et al (WO2002039972A1, publication date: 05/23/2002) (Hereinafter Richard). 
Instant claims 1-2, 4, 8-11 and 14 are obviated by claims 1-2 of ‘020 in view of Richard. Richard teaches as discussed above.  
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of the reference application claims and Richard. Richard teaches that its invention is “capable of absorbing both in the UN-A and in UN-B, in the form of fine particles of average size between 10 nm and 5 μm, which allow effective protection of the skin, the lips or the hair as well as other photosensitive materials against the unfavorable effects UV radiation” (page 3). Thus, one would incorporate the teachings of Richard into the claims of ‘020 with a reasonable expectation of successfully achieving a UV-blocking formulation. 

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/A.A./               Examiner, Art Unit 1613    

/MARK V STEVENS/Primary Examiner, Art Unit 1613